Order entered July 1, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00138-CV

                            IN THE MATTER OF Z.T.

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JD-20-00919-X

                                      ORDER

      Before the Court is appellant’s July 1, 2021 motion for an extension of time

to file her brief on the merits. We GRANT the motion. We ORDER the brief

tendered to this Court by appellant filed as of today’s date.

      Appellee’s brief is due July 21, 2021. In light of the 180-day statutory

deadline for disposing of this appeal, we caution appellee that extension requests

will be strongly disfavored.

                                              /s/    AMANDA L. REICHEK
                                                     JUSTICE